MEMORANDUM **
Valentin Santos Vicente Gonzalez and Victoria Delfina Oxlaj Vicente, natives and citizens of Guatemala, petition for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an Immigration Judge’s (“IJ”) order denying their application for asylum, withholding of deportation, and protection under Convention Against Torture. We have jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.
After granting four of Petitioners’ motions for a continuance, the IJ denied Petitioners’ fifth motion for a continuance, and ordered Petitioners deported without adjudicating their claims for relief on the merits. In their brief to this court, Petitioners list the denial of a continuance and an alleged due process violation in their Statement of Issues, but fail to present any supporting argument. Petitioners have thereby abandoned any challenge to the IJ’s decision. See In re Lowenschuss, 67 F.3d 1394, 1402 (9th Cir.l995)(“An issue not discussed in a brief, although mentioned in the Statement of Issues, is deemed to be waived.”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.